     Case 2:16-cv-02655-TLN-DMC Document 43 Filed 08/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN SPEARS,                                    No. 2:16-CV-2655-TLN-DMC-P
12                      Plaintiff,
13           v.                                        ORDER
14    EL DORADO COUNTY C.P.S., et al.,
15                      Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s third amended complaint, ECF No. 39.

19                 The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court finds the third amended complaint appropriate for service on all named

22   defendants. In this regard, the Court notes that Defendants El Dorado County, the El Dorado

23   County Public Guardian, Joan Barbie, and El Dorado County CPS have been served with process

24   and have appeared. Service of process directed to Defendant Gary Slossberg was returned on

25   February 21, 2020, unexecuted. Those defendants who have been served shall file a response to

26   the third amended complaint.

27   ///

28   ///
                                                       1
     Case 2:16-cv-02655-TLN-DMC Document 43 Filed 08/04/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that Defendants El Dorado County, the

 2   El Dorado County Public Guardian, Joan Barbie, and El Dorado County CPS shall file a response

 3   to Plaintiff’s third amended complaint within 30 days of the date of this order.

 4

 5

 6          Dated: August 3, 2021
                                                           ____________________________________
 7                                                         DENNIS M. COTA
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
